FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed December 23, 2021.  Claims 1, 8, 13, and 31-32 have been amended and claim 33 has been added.  Claims 1, 6-8, 10-13, 15-17, 20-24, 31, and 33 are now pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The rejections under 35 USC 112(b), in view of applicant’s claim amendments (although the amended claims are indefinite for the reasons given below); and
The rejection of claim 31 under 35 USC 103 (in view of the amendment of the claim to delete recitations of SEQ ID NOS 60-61).
Claims 25 and 32 remain withdrawn (see below).  Claims 1, 6-8, 10-13, 15-17, 20-24, 31 and 33 remain/are rejected for the reasons given below; applicant’s amendments have necessitated the new grounds of rejection set forth herein.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Election/Restrictions
Applicant’s election of the species of clade CC8f (and corresponding SEQ ID NOS 58, 59, and 28, as well as SEQ ID NOS: 60, 61, and 29, and primer sequences 26-27) in the reply filed on July 1, 2020 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25 and 32 remain withdrawn from consideration as being directed to a non-elected species (see paragraph 6 of the Office action mailed October 1, 2021).
Rejection – improper Markush grouping
Claims 1, 6-8, 10-13, 15-17, and 20-24 remain rejected on the basis that the claims contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush 
The Markush grouping of methods directed to detection of one of a group of 8 different CC8 clades/strains of S. aureus (including the elected species of CC8f and 7 others) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each alternative method embraced by the claims involves the detection of a different bacterial strain/clade characterized by a different recited target sequence/sequences, and detection using corresponding probes/primers targeting this sequence to achieve detection of the particular target bacteria.  The methods are characterized by their targeting of differences among the different potential target microorganisms, not by a shared common structure, function or property.  A single structural similarity and corresponding function are lacking, as is functional equivalence or a common use (rather, each method has a different use, achieving detection of a different target strain/clade of interest).  Thus, the invention as presently claimed recites an improper Markush grouping.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
traverses the rejection on the following grounds.  Applicant argues that the amended independent claims focus “on identifying a S. aureus CC8 strain as opposed to a non-CC8 strain” (noting the importance of differentiating such strains) (Reply page 11).  The reply urges that the members of the Markush group of the claims “share the substantial feature of containing a nucleotide sequence that selectively hybridizes with a CC8 strain (i.e., with a CC8-specific SNP) and not with a non-CC8 strain”, and that this shared “substantial feature.....is the common structural property allowing each SNP variant polynucleotide probe to bind to and to detect a sequence that identifies a member of the” S. aureus clonal complex 8” (Reply page 11).  The reply also urges that the “common use flowing from this substantial feature is the rapid, accurate detection of CC8 strains” (Reply page 11), and Applicant also cites to multiple PTAB opinions in support of the position that “an analysis of structural similarity is not limited to amino acid or nucleotide sequence similarity” (referring to Ex parte Buyyarapu [Appeal 2018-006665], as well as Ex parte Narva [Appeal 2018-006168]) (Reply pages 11-12).
These arguments have been thoroughly considered but are not persuasive.  As was noted in a prior response to applicant’s arguments, while applicant’s arguments might be persuasive if the claims as written in fact set forth in some manner a required, shared technical feature, the actual claims before the examiner continue to recite alternative, different technical features that correspond to eight alternative inventions (as opposed to a unifying technical feature that might constitute a special technical feature).  More particularly, the claims recite the use of alternative, structurally different polynucleotide probe structures for use in detecting different CC8 strains/clades; there 
Claim Rejections - 35 USC § 112
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1, 6-8, 10-13, 15-17, 20-24, 31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6-8, 10-13, 15-17, and 20-24 are indefinite as directed to methods as specified in amended dependent claim 8 because - based on the language of amended independent claim 1 and amended dependent claim 8 - the claims appear to encompass methods in which the same nucleic acid, and the same single amplicon thereof, are both indicative of the presence of elected Clade CC8f (based on the language of independent claim 1), and indicative of the presence of a reference sequence corresponding to the absence of elected Clade CC8f (based on the language of dependent claim 8).  It is noted that the specification does disclose embodiments in which mixtures of S. aureus nucleic acids are present and amplified – see, e.g., page 14 of the specification, the second full paragraph – however, the present claim language does not clearly reference and embrace embodiments involving multiple potential target nucleic acids and multiple resulting amplicons, but rather appears to limit what is 
Similarly, claims 31 and 33 are indefinite as directed to methods as specified in new dependent claim 33 because - based on the language of amended independent claim 31 and new dependent claim 33 - the claims appear to encompass methods in which the same nucleic acid, and the same single amplicon thereof, are both indicative of the presence of elected Clade CC8f (based on the language of independent claim 31), and indicative of the presence of a reference sequence corresponding to the absence of elected Clade CC8f (based on the language of dependent claim 33).  It is noted that the specification does disclose embodiments in which mixtures of S. aureus nucleic acids are present and amplified – see, e.g., page 14 of the specification, the second full paragraph – however, the present claim language does not clearly reference and embrace embodiments involving multiple potential target nucleic acids and multiple resulting amplicons, but rather appears to limit what is claimed to a particular “amplicon”.  Thus, while one of ordinary skill in the art might interpret the present claims as encompassing embodiments as set forth on page 14 of the specification given what is discussed in the disclosure, the claims are also reasonably interpreted – based on a literal interpretation of the claim language – as being limited to a single target nucleic acid that produces a single amplicon. Further clarification is therefore required.
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 8 and 11-13 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While it is noted that claims 1 and 8 have been amended, dependent claim 8 (as discussed in the indefiniteness rejection above) continues to encompass – based on at least one reasonable interpretation of the claims – an embodiment in which a particular nucleic acid or amplicon that corresponds to S. aureus Clade CC8f (based on the practice of the method of claim 1) also potentially lacks a polymorphism/sequence specific to S. aureus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 33 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed in the indefiniteness rejection above, new claim 33 encompasses – based on at least one reasonable interpretation of the claims – an embodiment in which a particular nucleic acid or amplicon that corresponds to S. aureus Clade CC8f (based on the practice of the method of claim 31) also potentially lacks a polymorphism/sequence specific to S. aureus Clade CC8f based on the practice of the method steps of claim 33 (which as recited in the claim are performed with respect to the same nucleic acid/amplicon as that which is employed in claim 31).  To the extent that this claim language encompasses embodiments in which the presence of a non-CC8f reference sequence is detected (rather than a sequence indicative of CC8f, as specified in claim 31), claim 33 is not a proper dependent claim.  (It is noted that this claim interpretation may not be that intended by the claim language, but the claim language at present is not clear, and the rejection applies with respect to at least one reasonable interpretation of the claims).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1, 6-8, 10-13, 15-17, 20-24, 31, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection applies to the claims to the extent that they may be directed to methods in which the method steps of dependent claim 8 may be, and are, practiced on the same nucleic acid/amplicon that is targeted by the method steps of independent claim 1, and similarly in which the method steps of dependent claim 33 may be, and are, practiced on the same nucleic acid/amplicon that is targeted by the method steps of independent claim 31; as discussed above, the claims are unclear, and this is one reasonable interpretation of the claim language (based on the literal language of the present claims).  
It is unpredictable as to whether one of skill in the relevant art would be able to practice the methods of the instant claims.  Applicant’s specification teaches embodiments of the claimed invention in which methods similar to those set forth in independent claim 1 and its dependent claim 8, and independent claim 31 and its dependent claim 33, are performed “to detect the presence of a mixture of S. aureus S. aureus lacking the aforementioned polymorphism” (see page 14 of the specification).  However, the present claims literally require that a variant polynucleotide probe intended for specific detection of a CC8f target nucleic acid, and a reference probe intended for detection of the absence of such a target nucleic acid, specifically hybridize to the same target nucleic acid or target amplicon (as part of a single method).  Based on this claim language, and the nature of the target nucleic acid apparently required by it - which would appear to necessarily be simultaneously both specific to CC8f, and not specific to CC8f – the specification is non-enabling with regard to the methods of the current claims (as what is disclosed in the specification does not reasonably correspond to what is actually being claimed in terms of the manner in which the invention actually functions).  Further, while one of skill in the art may look to the teachings of the prior art for further guidance regarding enablement of a claimed invention, no such guidance is available given what is required by the language of the present claims, and no amount of experimentation would or could be sufficient to enable the practice of the claimed methods based on this claim interpretation.  Accordingly, it would require undue experimentation to use the invention presently claimed (although it is noted that this rejection could be overcome by, e.g., amending the claims such that they clearly set forth, e.g., a method in which multiple amplicons corresponding to a CC8f clade strain and a non-CC8f clade/strain are produced from different target nucleic acids present in a single, common biological sample; it is the specific wording of the present amended claims that has necessitated this rejection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634